Citation Nr: 0508421	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial increased rating for rectal fissure 
and perirectal abscess, currently evaluated as 30 percent 
disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1987 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDING OF FACT

The veteran's rectal fissure and perirectal abscess are shown 
to be manifested by extensive leakage and fairly frequent 
involuntary bowel movements. 


CONCLUSION OF LAW

The schedular criteria for an initial 60 percent evaluation 
for rectal fissure and perirectal abscess have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.114, Diagnostic Code 7335 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim for a higher initial 
evaluation for rectal fissure and perirectal abscess.  In 
this regard, the Board notes that a VCAA letter on the 
veteran's initial service connection claim was sent to the 
veteran by the RO in December 2001.  That letter obviously 
did not address the issue of entitlement to an initial rating 
in excess of 30 percent for rectal fissure and perirectal 
abscess as service connection had not been established at 
that time.  However, it has been determined by VA's Office of 
the General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id. Such was 
done in the present case, and in fact, the RO did send the 
veteran a VCAA notice letter on his increased rating claim in 
January 2003.  Thus, no further notice is required.  Further, 
the rating decision as well as the statement of the case 
issued in conjunction with the veteran's appeal clearly 
advised the veteran of the evidence considered, the pertinent 
laws and regulations, and the reasons why his claim for a 
higher evaluation was denied.

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment records.  The veteran was also provided 
with a VA examination in June 2003. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the January 2004 personal hearing; service 
medical records; private treatment reports; and VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999); compare Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the United 
States Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 30 percent disability 
rating for rectal fissure and perirectal abscess.  The 
veteran contends that rectal disorder is more disabling than 
currently evaluated and he has appealed for an increased 
rating.

The veteran's service-connected rectal fissure and perirectal 
abscess are rated under the criteria for evaluating a fistula 
in ano.  38 C.F.R. § 4.114, Diagnostic Code 7335 (2004).  
That code directs that evaluations be made under the criteria 
for impairment of sphincter control.  Under 38 C.F.R. § 
4.114, Diagnostic Code 7332, pertaining to impairment of 
sphincter control of the rectum and anus, a 30 percent 
disability rating is warranted for occasional involuntary 
bowel movements, necessitating wearing of pad.  A 60 percent 
disability rating is warranted for extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
disability rating is assigned for complete loss of sphincter 
control.  

An amendment of parts of the schedule for rating disabilities 
of the digestive system became effective on July 2, 2001.  
However, the changes affect only the evaluation of liver 
disorders and diseases.  See 66 Fed. Reg. 29,486-29,489 (May 
31, 2001).  Therefore, they do not affect this claim.

During service in September 1992, the veteran was diagnosed 
with peri-anal abscess and he underwent a procedure to 
correct the condition.  In November 1992 he reported 
persistent drainage of blood and pus from the peri-anal area.  
Following an examination, he was diagnosed with recurrent 
perirectal abscess likely of the fistulous tract.  In January 
1993, he underwent a fistulotomy for anal fistula without 
surgical complications.  

February 1997 treatment records from Perry Memorial Hospital 
noted that the veteran underwent excision of his pilonidal 
cyst.  Following the procedure, he was diagnosed with 
pilonidal cyst with drainage and was noted to be in "good 
condition."  He was later diagnosed with recurrent pilonidal 
and perirectal abscesses.  In a September 2001 report, 
A.L.F., M.D. stated that he had diagnosed the veteran with 
rectal fissure and perirectal abscess.  He asserted that the 
veteran continued to have a lack of feeling, involuntary 
bowel movements, and discharge.  

At his June 2003 VA examination, the veteran reported having 
at least 10 abscesses opened and drained in the perirectum 
and the medial aspects of both thighs since 1993.  He denied 
incontinence and reported having chronic spotting of his 
underwear with frequent liquid stool leakage for which he 
wore pads frequently.  He denied losing work in the past year 
due to his perirectal condition.  On examination, no current 
abscesses or fistula were identified and the veteran was 
diagnosed with recurrent perirectal abscesses, none visible 
on examination.  

In September 2003, Dr. F. stated that it was "not entirely 
true" that the veteran denied having incontinence.  It was 
noted that the veteran had uncontrolled leaking from his 
rectal area approximately 6 to 10 times a day that required 
wearing a pad.  

At his January 2005 personal hearing, the veteran testified 
that he had "hardly any" sphincter control since his in-
service surgery.  He stated that he continually leaked from 
his rectal area and had to wear pads.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's rectal fissure and perirectal 
abscess are more severe than currently evaluated.  The Board 
notes that a 60 percent disability rating is warranted under 
Diagnostic Code 7332 for extensive leakage and fairly 
frequent involuntary bowel movements.  In September 2001, Dr. 
F. stated that the veteran had a lack of feeling, as well as 
involuntary bowel movements and discharge.  He reiterated 
that statement in September 2003 when he noted that the 
veteran had uncontrolled leaking from his rectal area 
approximately 6 to 10 times a day that required wearing a 
pad.  The June 2003 VA examination report also noted that the 
veteran had frequent liquid stool leakage.  Finally, at his 
January 2004 personal hearing, the veteran testified that he 
had "hardly any" sphincter control since his in-service 
surgery.  The Board finds that, overall, the current 
symptomatology including some loss of sphincter control and 
extensive leakage are shown to be attributable to the 
veteran's rectal fissure and perirectal abscess consistent 
with a 60 percent evaluation under Diagnostic Code 7332.  The 
Board finds that a 60 percent evaluation for the veteran's 
disability is most appropriate in this case as the 
demonstrated symptomatology does not equate to the 
"complete" loss of sphincter control that must be shown in 
order to warrant a 100 percent evaluation under the 
provisions of Diagnostic Code 7332.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the provisions of 38 C.F.R. § 4.21 permit the 
Board to utilize the Schedule for Rating Disabilities and 
assign an evaluation commensurate with the veteran's overall 
disability picture.  In addition, there has been no assertion 
or showing by the veteran that his rectal fissure and 
perirectal abscess have resulted in interference with 
employment beyond that contemplated by the regular schedular 
standards or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial 60 percent rating evaluation for rectal fissure 
and perirectal abscess is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


